Martini.,

delivered the opinion of the court.
This is a suit against the defendant alone, as the maker of a promissory note, payable to A. P. Williams, and by him endorsed in blank. It, is then endorsed by G. Chretien to the plaintiff, without recourse. The note expresses on its face that it was given in part, payment of a Iract of land, which the defendant had purchased from the Chretiens. The defence is that the purchasers are sued, and are in danger of eviction ; the suit still pending. Evidence to show the pendency óf the suit for eviction and deed of sale for the land, was rejected b}f the court below, and from judgment rendered against him, (he defendant appealed.
The facts of this case, and the principles of law upon which it turns, are the same as those in the case of Maurin *213vs. Chambers and Williams, just decided, and the same judgment must be rendered in both cases.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and the case remanded for further proceedings, with directions to the judge a quo to admit in evidence the documents mentioned in the bills of exception; the plaintiff and appellee paying the costs of the appeal.